Citation Nr: 1821596	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability prior to February 7, 2017, and in excess of 20 percent as of February 7, 2017.

3.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

4.  Entitlement to a separate disability rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has sleep apnea that was incurred in, or is due to or the result of, or permanently aggravated by service or a service-connected disability.

2.  Throughout the entire period of appeal, the Veteran's neck disability was manifested by cervical spine flexion limited to, at worst, 45 degrees with painful motion.

3.  The Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine to 60 degrees or less prior to February 7, 2017, or to 30 degrees or less as of February 7, 2017; no ankylosis has been shown throughout the period of appeal; and there is not competent and credible evidence of incapacitating episodes having a total duration of at least two weeks.

4.  The Veteran has experienced no more than moderate incomplete paralysis of the sciatic nerve as of February 7, 2017.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  For the entire period on appeal, the criteria for a rating for a cervical spine disability greater than 10 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5243 (2017).

3.  The criteria for a rating greater than 10 percent prior to February 7, 2017, and greater than 20 percent as of February 7, 2017, for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5243 (2017).

4.  As of February 7, 2017, but not earlier, the criteria for a separate rating of 20 percent, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2010 provided the Veteran with the necessary notice.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C. § 5103(a) notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in February 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examinations, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Sleep Apnea

The service medical records are negative for signs, symptoms, or diagnoses of any sleep disorder.  The Veteran separated from service in September 2005.  In December 2009, VA received the Veteran's claim for service connection for sleep apnea.

In March 2007, the Veteran underwent a sleep study at a private treatment facility.  The interpretation of the sleep study found moderately frequent apneas and hypopneas in sleep consistent with moderate obstructive sleep apnea.  

In November 2012, the Veteran had a sleep consult at a VA facility.  The VA treatment provider noted the prior diagnosis of obstructive sleep apnea but also noted that the prior Apnea-Hypopnea Index was only 6.  It was further noted that the Veteran had lost 25 pounds.  Fr those reasons, the VA examiner felt that the Veteran most likely did not have obstructive sleep apnea, but rather insomnia.

On VA examination in February 2017, the examiner noted that the Veteran had a diagnosis of sleep apnea in 2006.  However, while the Veteran still presently had difficulty sleeping, his symptoms had reduced.  No apneic episodes had been noted by the Veteran's sleep partner, and the Veteran did not require a CPAP machine.  The examiner noted that a sleep study had been performed in 2012.  The examiner reiterated the conclusions of the November 2012 VA sleep consult.

The Board finds that the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with sleep apnea.  While the Veteran has testified that he experienced trouble sleeping while on active duty, merely establishing a showing in service is not sufficient to establish service connection because there also has to be chronic residual disability resulting from that inservice condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Notably, none of the competent evidence of record during or contemporary the appeal period demonstrates that the Veteran has a current diagnosis of sleep apnea.  The Board finds the November 2012 VA sleep consult and February 2017 VA examination report persuasive evidence that the Veteran does not currently have sleep apnea.  Service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is mindful that in March 2007, the Veteran received a diagnosis of sleep apnea from a private examiner.  However, the present claim for service connection was filed in December 2009.  Because there was no actual sleep apnea disability diagnosed at any time since the claim was filed or contemporary to the filing of the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection for sleep apnea exists.

As the preponderance of the evidence is against the claim for service connection for a sleep apnea, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran is currently in receipt of a 70 percent disability rating for service-connected stressor-related disorder with persistent depressive disorder, and one of the symptoms contemplated by that rating is chronic sleep impairment.  The present denial of service connection for sleep apnea in no way disturbs that psychiatric rating.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2017).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

Cervical Spine

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017). 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, Plate V (2017).

On VA examination in September 2010, the Veteran reported neck pain.  He described moderate daily pain that radiated up to his head.  The examiner found the Veteran's posture, head position, and gait to be normal.  No cervical spasm, atrophy, guarding, tenderness, or weakness was found.  There was pain with left and right motion.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Sensory examination was normal to vibration, pain/pinprick, position sense, and light touch.  Forward flexion of the cervical spine was to 45 degrees.  Left and right lateral flexion were each to 45 degrees.  Extension was to 45 degrees.  Right and left lateral rotation were each to 80 degrees.  Pain started at the end of each range of motion, and there was no change with repetition.  There were no incapacitating episodes due to intervertebral disc syndrome.  The examiner opined that the Veteran's neck condition posed no functional limitations.

At the January 2016 Board hearing, the Veteran stated that he was not receiving any treatment for his neck.  He was not seeing a doctor, and he was not on medication for the neck.  He used heat packs, icepacks, and occasionally took an anti-inflammatory.  He experienced numbing from lying on different sides when sleeping at night.  His neck cracked frequently.  He had never been confined to bed because of his neck.  

On VA examination in February 2017, it was noted that the Veteran was undergoing acupuncture.  The Veteran did not report experiencing flare-ups.  He experienced pain with bending, turning his neck, and lifting objects.  The examiner observed forward flexion of the cervical spine to 40 degrees.  Extension was to 40 degrees.  Right and left lateral flexion were each to 40 degrees.  Right and left lateral rotation were each to 70 degrees.  Pain was observed on examination but did not result in any functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  No additional loss of function or range of motion was present after repetitive use testing.  There was guarding or muscle spasm of the cervical spine not resulting in abnormal gait or abnormal spinal contour.  Deep tendon reflex testing yielded normal results for the biceps, triceps, and brachioradialis bilaterally.  Sensory examination was normal for the shoulder area, inner/outer forearm, and hand/fingers bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities related to the cervical spine condition.  The Veteran did not have intervertebral disc syndrome of the cervical spine.  The Veteran did not have a vertebral fracture with loss of 50 percent or more of height.  Concerning the impact of the disability on the Veteran's ability to work, the examiner opined that the Veteran would experience pain with bending, turning the neck, and lifting objects.

The Board has considered assigning a rating in excess of 10 percent for the cervical spine disability.  However, a review of the record does not show that the Veteran had cervical spine flexion limited to at least 30 degrees or that he had a combined cervical spine range of motion of 170 degrees or less at any time during the appeal period.  Further, the medical evidence of record shows that at no time during the appeal period, was the Veteran noted to have any symptoms of muscle spasms and guarding related to his cervical spine, let alone severe enough muscle spasm or guarding to result in an abnormal gait or abnormal spinal contour.  No ankylosis was shown.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017). 

The Board notes that throughout the period of appeal, any additional limitation the Veteran may experience due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  There is no other evidence showing that the Veteran has more limitation of motion than that found at VA examinations or in the treatment notes of record.  Thus, with consideration of all pertinent disability factors, the Board finds no appropriate basis for assigning a schedular rating in excess of the rating already assigned for functional impairment of the cervical spine.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS) based on incapacitating episodes rather than limitation of motion.  However, the February 2017 VA examiner specifically noted that the Veteran did not have IVDS.  Even so, there is no evidence, nor has the Veteran reported, that he experienced incapacitating episodes requiring medically prescribed bed rest attributable to his cervical spine.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2017).  While the Veteran reported spending some time in bed, the VA examiners found that the Veteran did not have incapacitating episodes and the evidence does not show that bed rest was prescribed by a physician.

Additionally, the medical evidence does not show, and the Veteran has not claimed, that he experienced neurological symptoms attributable to his cervical spine disability throughout the period of appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent throughout the period of appeal for a cervical spine disability.  Therefore, the claim for increase is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2017).

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2017).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017).  The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2017).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2017).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2017).

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2017).

On VA examination in September 2010, the Veteran reported that his feet would go numb, and he was unable to exercise due to pain.  He experienced severe flare-ups ever two to three weeks.  Sitting and walking triggered flare-ups.  There was no history of urinary or fecal incontinence, erectile dysfunction, paresthesias, or leg or foot weakness.  The Veteran experienced numbness.  There was a history of fatigue, decreased motion, stiffness, weakness, and spasm.  Within the prior months, the Veteran had gone to the emergency room and was given a shot in the back.  The examiner found the Veteran's posture and gait to be normal.  Lumbar lordosis was present, but there was no gibbus, kyphosis, lumbar flattening, list, or scoliosis.  No thoracolumbar spasm, atrophy, guarding, or weakness was found.  There was pain and tenderness with left and right motion.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait of abnormal spinal contour.  Sensory examination was normal to vibration, pain/pinprick, position sense, and light touch.  Forward flexion of the thoracolumbar spine was to 80 degrees.  Extension was to 30 degrees.  Right and left lateral flexion was to 30 degrees each.  Right and left lateral rotation were to 30 degrees each.  Pain started at 80 degrees of flexion and 30 degrees of extension.  There was no change with repetition.  There were no incapacitating episodes due to intervertebral disc syndrome.  The examiner opined that the Veteran's back condition limited his ability to sit, stand, or walk for long distances.  He was also limited regarding bending and lifting.

At the Veteran's January 2016 Board hearing, he stated that he was not receiving treatment for the back presently, although he had previously undergone physical therapy.  He experienced flare-ups.  On a bad day, his pain rated a seven or eight on a 1 (low) to 10 (high) pain scale.  On a good day, his back just experienced a little numbing.  He self-treated the pain.  He had a back brace that he wore during flare-ups.  He had never had a doctor prescribe bedrest.  

On VA examination in February 2017,  the Veteran reported experiencing pain with bending, lifting, prolonged weight bearing, and prolonged sitting.  The examiner measured forward flexion of the thoracolumbar spine to 55 degrees.  Extension was to 25 degrees.  Right and left lateral flexion were each to 25 degrees.  Right and left lateral rotation were each to 25 degrees.  The examiner found no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints.  There was no additional loss of function or range of motion after repetitive use testing.  Flare-ups were not reported.  The Veteran experienced guarding or muscle spasm of the thoracolumbar spine not resulting in abnormal gait of abnormal spinal contour.  No muscle atrophy was present.  Deep tendon reflexes were normal bilaterally.  Sensory examination was normal bilaterally for the upper anterior thigh, knee, lower leg/ankle, and foot/toes.  Straight leg testing yielded negative results bilaterally.  There was no ankylosis of the spine.

The examiner indicated that the Veteran experienced moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  The severity of the left sided radiculopathy was deemed moderate and involved the sciatic nerve.  No other signs or symptoms of radiculopathy were present.  No other neurologic abnormalities related to the thoracolumbar spine were found.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  Concerning the effect of the disability on the Veteran's ability to work, the examiner opined that the Veteran would experience pain with bending, lifting, prolonged weight bearing, and activities.

Initially, the Board notes that there is no medical evidence of ankylosis of the thoracolumbar spine during the course of the appeal.  Thus, a higher rating cannot be assigned on that basis.

Moreover, at no time prior to February 7, 2017, has the evidence found forward flexion of the lumbar spine limited to 60 degrees or less, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The VA examination report prior to February 7, 2017, noted forward flexion, at worst, to 80 degrees with pain after repetitive use testing, and the combined range of motion was 200 degrees.  Further, objective examination found no muscle spasm.  The examiner observed that, at that time, the Veteran had a normal gait.  At no time as of February 7, 2017, has the evidence found forward flexion of the lumbar spine limited to 30 degrees or less.  The VA examination report from February 7, 2017 shows forward flexion, at worst, to 55 degrees with pain.  The other treatment records show continuing complaints of pain and flare-ups.  However, the treatment records and VA examination report do not show functional impairment that more nearly approximates the range of motion criteria to support a higher rating under the General Rating Formula, even considering the Veteran's subjective complaints.

The Board has also considered the Veteran's reported impairment of function, and has considered additional limitations of motion due to pain, incoordination, fatigability, excess motion, weakened motion, or on flare up.  Even considering additional limitation of motion or function of the spine due to pain or other symptoms such as weakness, fatigability, pain, or incoordination the evidence still does not show that the lumbar spine disability more nearly approximate the criteria for higher ratings.  On repetitive use testing, range of motion of the spine did not show any additional loss of range of motion consistent with flexion of the thoracolumbar spine limited to 60 degrees or less prior to February 7, 2017, or limited to 30 degrees or less from February 7, 2017.  While the Veteran experienced pain during flare-ups, overall he remained able to function, and the evidence does not establish any additional limitation of motion that would warrant higher ratings.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The factors that may additionally limit motion and function were considered and assessed by the examination reports.  The VA examiners noted less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran described flare-ups were manifested by increased pain but continued ability to function.  The Board finds that pain and reduced range of motion is fully contemplated in the current 10 and 20 percent ratings assigned.  The evidence does not show that any additional factors reduce thoracolumbar flexion to 60 degrees or less prior to February 7, 2017, or to 30 degrees or less from February 7, 2017.

The Board has also considered whether a higher rating could be assigned under the IVDS formula based on incapacitating episodes.  However, although the Veteran has said that he needed to rest following flare-ups, the evidence shows that throughout the entire period of appeal, the Veteran was never prescribed bed rest by a physician as due to IVDS.  Therefore, he has not been shown to have incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician of a total duration of at least two weeks prior to February 7, 2017, or for a total duration of at least four weeks from February 7, 2017.

As a final matter, the Board notes that the September 2010 found no neurological symptoms attributable to the Veteran's lumbar spine disability.  The February 2017 VA examiner found a single neurological disability attributable to the lumbar spine disability, of left sided radiculopathy which involved the sciatic nerve.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10 percent, 20 percent, 40 percent, and 60 percent are assigned for incomplete paralysis that is mild, moderate, moderately severe, or severe.  Complete paralysis of the sciatic nerve is rated 80 percent and contemplates no active movement possible of muscles below the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017). 

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2017).

The February 7, 2017, VA examination report is the first evidence of record which shows the left lower extremity radiculopathy.  The February 2017 VA examiner described the radiculopathy as moderate.  Therefore, a separate 20 percent, but no higher, disability rating is warranted for left lower extremity radiculopathy.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings for the thoracolumbar spine disability.  However, the evidence supports the assignment of a 20 percent rating, but not higher, for left lower extremity radiculopathy, as of February 7, 2017, but not earlier.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Extraschedular Ratings

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to make impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C. § 1155 (2012).  The evidence of record does not show that, during any time period, the Veteran's disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The disabilities have been rated under the applicable Diagnostic Codes that has specifically contemplated the level of occupational and social impairment caused by the service-connected orthopedic disabilities and neurologic disability.  In addition, the Veteran's symptoms such as limited motion and paralysis are specifically enumerated under the applicable Diagnostic Codes. 

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are found to be adequate.  Accordingly, the Board concludes that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial rating in excess of 10 percent for a cervical spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability prior to February 7, 2017, and in excess of 20 percent as of February 7, 2017, is denied.

Entitlement to a separate rating of 20 percent for radiculopathy of the left lower extremity, effective February 7, 2017, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


